Citation Nr: 0416208	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Scott B. Elkind, Attorney



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1975 to December 1990 
with 13 years of prior active service  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO.  

The Board notes that the veteran's claims file was 
permanently transferred from the RO in Washington, DC to the 
RO in Baltimore, Maryland in November 2001. 

The appellant offered testimony before the undersigned 
Veterans Law Judge at a hearing held in January 2004.  

The Board notes that in a January 2004 statement, the 
appellant waived RO consideration of additional records and 
evidence submitted at her hearing.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  




REMAND

In this case, the veteran died on August [redacted], 2001.  His death 
certificate lists the immediate cause of death as 
glioblastoma multiforme (brain tumor).  The appellant's 
application for dependency and indemnity compensation (DIC) 
was received by the RO in October 2001.  

The Board notes that at the time of his death, the veteran 
was service connected for fracture of the right, fifth 
metacarpal and duodenal ulcer.  In a March 1992 rating 
action, the RO assigned noncompensable evaluations, effective 
on January 1, 1991.  

The appellant has not argued that the veteran's death was 
related to his service-connected disabilities.  Rather, the 
appellant has submitted voluminous medical and scientific 
evidence to substantiate her claim that the cause of the 
veteran's death from a brain tumor was due to exposure to 
photochemicals.  

She has also submitted lay statements regarding the veteran's 
exposure to photochemicals in-service.  Alternatively, the 
appellant has asserted that the veteran's brain tumor was due 
to exposure to Agent Orange in the Republic of Vietnam.  

The Board notes that the veteran's service medical records 
date back to August 1964 and reflect treatment for various 
illnesses and injuries.  While the veteran's DD Form 214 
reflects the veteran's commendations for service in the 
Republic of Vietnam with 13 years of prior active service, it 
is unclear whether the veteran actually served in country.  

Finally, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not received the necessary notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the appellant a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain all clinical records referable to 
treatment received by the veteran for the 
glioblastoma multiforme or other brain 
tumor.  All VA medical records also 
should be obtained in this regard.  

3.  The RO should attempt, to include 
through contact with the National 
Personnel Records Center St. Louis, 
Missouri, to obtain the veteran's 
personnel records.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought on appeal 
continues to be denied, the RO should 
issue a Supplemental Statement of the Case 
to the appellant and her attorney.  They 
should be afforded a reasonable 
opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



